AUSTXM   11.   TExlhW




                             December 18,      1962



Honorable Wallace Shropshire                   Opinion No. WW-1501
County Attorney
Travis County Courthouse                       Re:    Who is liable for the
Austin, Texas                                         delinquent ad valorem
                                                      taxes upon the real
                                                      property in question
                                                      under the submitted
Dear   Mr. Shropshire:                                facts.
        You have requested an opinion on the above referenced
subject matter and in connection therewith we copy the following
from your request:
               "Question: Who is liable for the delin-
            quent State and County taxes for years 1946
            and 1947 where an innocent purchaser for
            value on January 31, 1950 received a tax
            certificate from the Tax Assessor & Col-
            lector, indicating no taxes are due when
            the population of the County at that time
            was under 210,000?
                 .   .   .

               "On January 31, 1950, said original pur-
            chaser sold the lot (90 ft. by 107 ft.) to
            another party who demanded a tax certificate
            from the Tax Assessor and Collector of Travis
            County, Texas. A deputy of the office issued
            a tax certificate showing no tax due, . . .'
        State and county real estate taxes are assessed against
the owner of the property as of January 1 of each~year (Article
7151, V.C.S.).
        The taxes are a lien against the real estate in the
hands of the owner as of the time of assessment or in the hands
of a subsequent purchaser (Article 7320, V.C.S.) unless the col-
lection thereof is barred by the provisions of Article 7258a,
V.C.S.
        Prior to October 1, 1953, Art. 7258a, Sec. 1, read
as follows:
Honorable Wallace Shropshlre, Page 2 (Opinion No. WW-1501)


             "Sec. 1. On and after October lst,
          1929, the Tax Collector or his deputy of
          any county In this State containing 210,000
          population or more according to the last
          preceding federal census, or any city or
          political subdivision or tax assessing
          district within any such county shall,
          upon request, Issue a certificate showing
          the amount of taxes, interest, penalty
          and costs due, if any, on the property
          described in said certificate. When any
          certificate so Issued shows all taxes,
          interest, penalty and costs on the pro-
          perty therein described to be paid in
          full to and Including the year therein
          stated, the said certificate shall be
          conclusive evidence of the full payment
          of all taxes, Interest, penalty and costs
          due on the property described In said
          certificate for all years to and including
          the year stated therein. Said certificate
          showing all taxes paid shall be admissible
          in evidence on the trial of any case involv-
          ing taxes for any year or years covered by
          such certificate, and the introduction of
          the same shall be conclusive proof of the
          payment In full of all taxes, Interest,
          penalty and costs covered by the same."
        Since, as stated by,you, Travis County, Texas, had a
population of less than 210,000 at the time the tax certificate
was issued January 31, 1950, this article had no application to
this tax certificate (City of San Angelo vs. Deutsch, 126 Tex.
532, 91 S.W.2d 308 (1936)).
        The owner of the property as of January 1 of the years
1946 and 1947 was and still is personally liable for the taxes
due the state and county (40 Tex. Jur. 104, Taxation, Sec. 70,
and cases cited). However, the lien follows the land and upon
foreclosure of the lien It could be sold for the taxes.
        The present owner, not having owned the landsat the
time the taxes accrued for the years 1946,and 1947, is not per-
sonally liable for the taxes and no personal judgment could be
taken against him (40 Tex. Jur. 254, Taxation, Sec. 185).
        You are, therefore, advised that the property involved
is subject to the tax lien for the~l946 and 1947 taxes and could
be sold to satisfy this lien, although the person who owned the
- ,




      Honorable Wallace Shropshire, Page 3 (Opinion No. WW-1501)


      property at the time the taxes accrued is personally liable
      and would be liable to the present owner for the amount of
      taxes, interest, penalty, etc., in the event the present owner
      pays the taxes, interest, penalty, etc., unless there was an
      agreement between the parties that the vendee would pay all
      taxes.


                                 SUMMARY
                    Tax certificate provided by Article 7258a
               does not apply in counties of less than 210,000
               population prior to October 1, 1953, and the
               real estate against which taxes were assessed
               for the years 1946 and 1947 is subject to the
               statutory lien for the taxes, Interest, and
               penalty although the owner, as of the time
               taxes accrued, Is also personally liable for
               the taxes, Interest, and penalty.
                                   Very truly yours,
                                   WILL WILSON




                                           J. H. Broadhurst
                                           Assistant Attorney General

      JRB:pw
      APPROVED:
      OPINION COMMITTEE
      W. V. Geppert, Chairman
      Bill Allen
      Albert Pruett
      Sam Stone
      Scranton Jones
      REVIEWED FOR THE ATTORNEY GENERAL
      By: Leonard Passmore